Case 8:21-cv-00238-JLS-ADS Document 1 Filed 02/05/21 Page 1 of 13 Page ID #:1




 1 KAZEROUNI LAW GROUP, APC
 2
   Yana A. Hart, Esq. (SBN: 306499)
   yana@kazlg.com
 3 2221 Camino Del Rio S., Suite 101
 4 San Diego, CA 92108
   Telephone: (619) 233-7770
 5 Facsimile: (800) 520-5523
 6
     Attorneys for Plaintiff
 7 Justin K. Wang
 8
 9                         UNITED STATES DISTRICT COURT

10                        CENTRAL DISTRICT OF CALIFORNIA

11

12      JUSTIN K. WANG,                        Case No.:   8:21-cv-00238
13                                             COMPLAINT FOR
                       Plaintiff,
14                                             VIOLATIONS OF:
15      v.
                                                 (1) The Fair Debt Collection
16                                                   Practices Act, 15 U.S.C.
        RADIUS GLOBAL
                                                     1692 et seq.;
17      SOLUTIONS, LLC,
                                                 (2) The Rosenthal Fair Debt
18                                                   Collection Practices Act,
                      Defendant.
                                                     Cal. Civ. Code §1788, et
19                                                   seq.; and
20                                               (3) The Telephone Consumer
                                                     Protection Act, 47 U.S.C.
21                                                   §227 et seq.
22
                                               Jury Trial Demanded
23
24
25
26
27
28

                                         -1-
     COMPLAINT                                                 Wang v. Radius Global Solutions
Case 8:21-cv-00238-JLS-ADS Document 1 Filed 02/05/21 Page 2 of 13 Page ID #:2




 1                                INTRODUCTION
 2 1.     Justin K. Wang (“Plaintiff”) brings this Complaint against Radius Global
 3        Solutions, LLC. (“Radius Global Solutions” or “Defendant”) for violations of
 4        the Fair Debt Collection Practices Act, 15 U.S.C. § 1692 et seq. (“FDCPA”),
 5        California’s Rosenthal Fair Debt Collection Practices Act, Cal. Civ. Code §1788
 6        et seq. (“Rosenthal”), and for negligent, knowing, and/or willful violations of
 7        the Telephone Consumer Protection Act, 47 U.S.C. § 227, et seq. (“TCPA”), and
 8        alleges upon information and belief as follows:
 9 2.     The United States Congress has found abundant evidence of the use of abusive,
10        deceptive, and unfair debt collection practices by many debt collectors, and has
11        determined that abusive debt collection practices contribute to the number of
12        personal bankruptcies, to marital instability, to the loss of jobs, and to invasions
13        of individual privacy. Congress wrote the FDCPA, to eliminate abusive debt
14        collection practices by debt collectors, to ensure that those debt collectors who
15        refrain from using abusive debt collection practices are not competitively
16        disadvantaged, and to promote consistent State action to protect consumers
17        against debt collection abuses.
18 3.     The TCPA was designed to prevent calls and messages like the ones described
19        within this complaint and to protect the privacy of citizens like Plaintiff.
20        “Voluminous consumer complaints about abuses of telephone technology—for
21        example, computerized calls dispatched to private homes—prompted Congress
22        to pass the TCPA.” Mims v. Arrow Fin. Servs., LLC, 132 S. Ct. 740, 744 (2012).
23 4.     In enacting the TCPA, Congress intended to give consumers a choice as to how
24        creditors and telemarketers may call them, and made specific findings that
25        “[t]echnologies that might allow consumers to avoid receiving such calls that are
26        not universally available, are costly, are unlikely to be enforced, or place an
27        inordinate burden on the consumer.” TCPA, Pub.L. No. 102-243, § 11. Toward
28        this end, Congress found that:

                                               -2-
     COMPLAINT                                                       Wang v. Radius Global Solutions
Case 8:21-cv-00238-JLS-ADS Document 1 Filed 02/05/21 Page 3 of 13 Page ID #:3




 1               Banning such automated or prerecorded telephone calls to
 2
                 the home, except when the receiving party consents to
                 receiving the call or when such calls are necessary in an
 3               emergency situation affecting the health and safety of the
 4               consumer, is the only effective means of protecting telephone
                 consumers from this nuisance and privacy invasion.
 5
          Id. at § 12; see also, Martin v. Leading Edge Recovery Solutions, LLC, 2012 WL
 6
          3292838, at *4 (N.D. Ill. Aug. 10, 2012) (citing Congressional finding on
 7        TCPA’s purpose).
 8 5.     Congress also specifically found that “the evidence presented to the Congress
 9        indicates that automated or prerecorded calls are a nuisance and an invasion of
10        privacy, regardless of the type of call […].” Id. at §§ 12-13. See also, Mims,
11        132 S. Ct. at 744.
12 6.     As Judge Easterbrook of the Seventh Circuit explained in a TCPA case regarding
13        calls similar to this one:
14
                 The Telephone Consumer Protection Act […] is well known
15
                 for its provisions limiting junk-fax transmissions. A less
16               litigated part of the Act curtails the use of automated dialers
                 and prerecorded messages to cell phones, whose subscribers
17
                 often are billed by the minute as soon as the call is answered
18               – and routing a call to voicemail counts as answering the call.
                 An automated call to a landline phone can be an annoyance;
19
                 an automated call to a cell phone adds expense to annoyance.
20
         Soppet v. Enhanced Recovery Co., LLC, 679 F.3d 637, 638 (7th Cir. 2012).
21 7.     Plaintiff makes these allegations on information and belief, with the exception
22        of those allegations that pertain to Plaintiff, or to Plaintiff’s counsel, which
23        Plaintiff alleges on personal knowledge.
24 8.     While many violations are described below with specificity, this Complaint
25        alleges violations of each statute cited in its entirety.
26 9.     Unless otherwise indicated, the use of Defendant’s name in this Complaint
27        includes all agents, employees, officers, members, directors, heirs, successors,
28

                                                -3-
     COMPLAINT                                                        Wang v. Radius Global Solutions
Case 8:21-cv-00238-JLS-ADS Document 1 Filed 02/05/21 Page 4 of 13 Page ID #:4




 1        assigns, principals, trustees, sureties, subrogees, representatives, and insurers of
 2        Defendant.
 3                               JURISDICTION & VENUE
 4 10.    Jurisdiction of this Court arises pursuant to 28 U.S.C. § 1331, 15 U.S.C. §
 5        1692(k), and 28 U.S.C. § 1367 for supplemental state claims.
 6 11.    This action arises out of Defendant’s violations of the FDCPA, the Rosenthal
 7        Act, and the TCPA.
 8 12.    Because Defendant conducts business within the State of California, personal
 9        jurisdiction is established.
10 13.    Venue is proper pursuant to 28 U.S.C. § 1391 for the following reasons: (i)
11        Plaintiff resides in the County of Orange, State of California, which is within
12        this judicial district; (ii) the conduct complained of herein occurred within this
13        judicial district; and (iii) Defendant conducted business within this judicial
14        district at all times relevant.
15                               PARTIES & DEFINITIONS
16 14.    Plaintiff is a “person” as that term is used in 15 U.S.C. § 1692 et seq., California
17        Civil Code § 1788.2(h), and California Civil Code § 1785.3(b). Plaintiff is also
18        a resident of Orange County in the State of California.
19 15.    Defendant is, and at all times mentioned herein, was a Limited Liability
20        Company organized under the laws of Minnesota and headquartered in Edina,
21        Minnesota. Defendant is authorized to and regularly conducts business within
22        the State of California.
23 16.    Defendant regularly collects or attempts to collect, directly or indirectly, debts
24        owed or due or asserted to be owed or due, as illustrated below. In doing so,
25        Defendant uses instrumentalities of interstate commerce and the mail for the
26        principal purpose of collecting debts. Therefore, Defendant is a “debt collector,”
27        as that term is defined by 15 U.S.C. § 1692a(6) and Cal. Civ. Code § 1788.2(c).
28

                                               -4-
     COMPLAINT                                                      Wang v. Radius Global Solutions
Case 8:21-cv-00238-JLS-ADS Document 1 Filed 02/05/21 Page 5 of 13 Page ID #:5




 1 17.    This matter involves a “consumer credit transaction” i.e. a transaction between
 2        Plaintiff and Defendant (or its predecessor), in which property or money was
 3        acquired on credit primarily for personal, family, or household purposes. See
 4        Cal. Civ. Code §§ 1788.2(e), 1788.2(f), 15 U.S.C. § 1692a(5)
 5 18.    This case involves money, property or their equivalent, due or owing or alleged
 6        to be due or owing from a natural person by reason of a consumer credit
 7        transaction. As such, this action arises out of a “consumer debt” and “consumer
 8        credit” as those terms are defined by California Civil Code § 1788.2(f) and 15
 9        U.S.C. § 1692a(5).
10 19.    Defendant is, and at all times mentioned herein was, a “person” as defined by 47
11        U.S.C. §153 (39).
12                             FACTUAL ALLEGATIONS
13 20.    Sometime prior to December 11, 2020, Plaintiff is alleged to have incurred
14        certain financial obligations to the American Express Company, which were
15        allegedly sold to Defendant for collection purposes (the “Debt”).
16 21.    American Express Company allegedly sold two accounts to Defendant, one
17        account ending in 82001, and another account ending in 32006.
18 22.    These allegedly incurred financial obligations were money, property, or their
19        equivalent, due or owing or alleged to be due or owing from a natural person by
20        reason of a consumer transaction. As such, this action arises out of a “consumer
21        debt” and “consumer credit” as those terms are defined by 15 U.S.C. §1692a(5)
22        and Cal. Civ. Code § 1788.2(f).
23 23.    Plaintiff retained a law firm, Kazerouni Law Group, APC, in order to dispute the
24        Debt.
25 24.    Plaintiff’s attorneys sent by mail, email, and facsimile a cease and desist letter
26        to Defendant on December 11, 2020, specifically directing Defendant only to
27        contact Plaintiff’s attorneys in relation to the Debt, and to cease all
28        communications to Plaintiff. The letter also stipulated that if any prior consent
                                              -5-
     COMPLAINT                                                     Wang v. Radius Global Solutions
Case 8:21-cv-00238-JLS-ADS Document 1 Filed 02/05/21 Page 6 of 13 Page ID #:6




 1        existed for Defendant to contact Plaintiff personally, it was thereby revoked. The
 2        letter clearly indicated an address and telephone number which Defendant could
 3        use to reach Plaintiff’s attorneys.
 4 25.    Plaintiff is, and has been at all times relevant to this action, the regular and sole
 5        user of his cellular telephone number—(858) 740-XXXX.
 6 26.    On December 21 at 8:13 AM, Plaintiff received a call on his cellular telephone
 7        from the phone number (747) 215-3475.
 8 27.    Plaintiff did not answer the call.
 9 28.    The phone number (747) 215-3475 belongs to Defendant.
10 29.    If the number (747) 215-3475 is dialed, a recorded voice states: “thank you for
11        calling Radius Global Solutions.”
12 30.    Upon information and belief, the December 21 call was placed on behalf of
13        Defendant from a phone number controlled by Defendant with the intent to
14        collect a debt from Plaintiff.
15 31.    This call was placed in blatant disregard for the Cease and Desist letter Plaintiff’s
16        attorneys had faxed to Defendant over two weeks prior.
17 32.    Plaintiff was frustrated when he received the December 21 call because he was
18        under the impression that Defendant was not entitled to contact him directly.
19 33.    A few days later, on December 24, 2020, Plaintiff received a phone call from the
20        number (844) 495-7183 at 8:33 a.m.
21 34.    Plaintiff did not answer the December 24 phone call.
22 35.    If the number (844) 495-7183 is dialed, a recorded voice states: “thank you for
23        calling Radius Global Solutions.”
24 36.    Since Radius is a collection agency and the parties do not have any other
25        business relationship, Defendant placed this call to collect a debt from Plaintiff.
26 37.    This call was placed in blatant disregard for the cease and desist letter Plaintiff’s
27        attorneys had faxed to Defendant over two weeks prior.
28

                                                -6-
     COMPLAINT                                                       Wang v. Radius Global Solutions
Case 8:21-cv-00238-JLS-ADS Document 1 Filed 02/05/21 Page 7 of 13 Page ID #:7




 1 38.    Plaintiff was frustrated when he received the December 24 phone call because
 2        he was under the impression that Defendant was not entitled to contact him
 3        directly.
 4 39.    On December 28, 2020, Plaintiff received yet another call from the phone
 5        number (844) 495-7183 at 8:45 a.m.
 6 40.    Upon information and belief, the December 28 call was placed by Defendant to
 7        collect a debt from Plaintiff.
 8 41.    On January 11, 2021, Plaintiff received yet another call from the phone number
 9        (844) 495-7183 at 8:45 a.m.
10 42.    The January 11 call was placed by Defendant to collect a debt from Plaintiff.
11 43.    On January 21, 2021, Plaintiff received another phone call from the (747) 215-
12        3475 phone number at 11:29 a.m.
13 44.    Upon information and belief, the January 21 call was placed by Defendant to
14        collect a debt from Plaintiff.
15 45.    On January 22, another call followed from 747-215-3579, and the Caller ID
16        reflected “Radius Glbl Slt.”
17 46.    The week of January 25, Defendant placed at least 3 additional collection calls
18        to Plaintiff. Frustrated, Plaintiff answered these calls, but no one was on the line.
19        He listened to silence, and then the call was dropped.
20 47.    There were two calls on January 25, 2021 (at 8:27 and 11:41), January 27 (at
21        9:54 am) and at 8:19 am.
22 48.    All of these calls reflected the same caller ID (“Radius Glbl Slt”), and were from
23        similar numbers – 944-495-7183 (1/25), 747 215-3523 (1/27), and 844-495-
24        7183 (1/28).
25 49.    The pattern, repeated nature of the calls, similar times of when the calls placed,
26        the various numbers that are used to place the calls, and the fact that no human
27        is on the line when these calls are answers show the robotic and automated nature
28        of the dialing system used by Defendant.
                                               -7-
     COMPLAINT                                                       Wang v. Radius Global Solutions
Case 8:21-cv-00238-JLS-ADS Document 1 Filed 02/05/21 Page 8 of 13 Page ID #:8




 1 50.     Plaintiff was frustrated when he continued to receive phone calls from Defendant
 2         several weeks after the cease and desist letter was sent.
 3 51.     Defendant used harassing means and called Plaintiff on his personal cell phone
 4         in furtherance of its debt collection efforts, which was lawfully only to be
 5         communicated to Plaintiff’s attorney.
 6 52.     Upon information and belief, no human directed the calls to Plaintiff’s cell
 7         phone.
 8 53.     In addition, upon information and belief, the hardware and software combination
 9         utilized by Defendant has the capacity to store and dial sequentially generated
10         numbers, randomly generated numbers or numbers from a database of numbers.
11 54.     Upon information and good faith belief, and in light of fact that Defendant
12         consistently called Plaintiff after receipt of the cease and desist letter sent to
13         Defendant by Plaintiff’s counsel, the calls at issue were dialed en masse to a list
14         of Defendant’s debtors by using “equipment which has the capacity—(1) to store
15         numbers to be called or (2) to produce numbers to be called, using a random or
16         sequential number generator—and to dial such numbers automatically (even if
17         the system must be turned on or triggered by a person).” Marks v. Crunch San
18         Diego, LLC, 904 F.3d 1041, 1053 (9th Cir. 2018).
19 55.     Defendant did not place any of the calls for emergency purposes.
20 56.     Plaintiff never did not authorize Defendant to make any pre-recorded or
21         automated robotic calls to his cellular number. In fact, Plaintiff had specifically
22         directed Defendant to contact him solely through his attorneys.
23 57.     As a result of Defendant’s actions, Plaintiff experienced stress, frustration, and
24         mental anguish.
25                                        STANDING
26
     58.   Standing is proper under Article III of the Constitution of the United States of
27
           America because Plaintiff’s claims state: (a) a valid injury in fact; (b) which is
28

                                               -8-
     COMPLAINT                                                         Wang v. Radius Global Solutions
Case 8:21-cv-00238-JLS-ADS Document 1 Filed 02/05/21 Page 9 of 13 Page ID #:9




 1        traceable to the conduct of Defendant; and (c) is likely to be redressed by a
 2        favorable judicial decision. See, Spokeo, Inc. v. Robins, 136 S.Ct. 1540, 1547
 3        (2016); Lujan v. Defenders of Wildlife, 504 U.S. 555, 560 (1992).
 4                                 The “Injury In Fact” Prong
 5 59.    Plaintiff’s injury in fact must be both “concrete” and “particularized” in order to
 6        satisfy the requirements of Article III of the Constitution, as articulated in
 7        Spokeo. Spokeo, 136 S.Ct. at 1547.
 8 60.    For an injury to be “concrete” it must be a de facto injury, meaning that it actually
 9        exists. Soppet v. Enhanced Recovery Co., LLC, 679 F.3d 637, 638 (7th Cir.
10        2012). In this case, Defendant placed several phone calls to Plaintiff’s cellular
11        telephone, using an ATDS. Such calls are a nuisance, an invasion of privacy, and
12        an expense to Plaintiff. All three of these injuries are concrete and de facto.
13 61.    For an injury to be “particularized” means that the injury must “affect the
14        Plaintiff in a personal and individual way.” Spokeo, Inc., 136 S.Ct. at 1543. In
15        this case, Defendant invaded Plaintiff’s privacy and peace by calling his cellular
16        telephone, and did this with the use of an ATDS. Furthermore, Plaintiff was
17        distracted and annoyed by having to take time, taking out his cell phone to see
18        who was calling him. All of these injuries are particularized and specific to
19        Plaintiff and will be the same injuries suffered by each member of the putative
20        class.
21                                       15 U.S.C. § 1692c
22 62.    The Rosenthal Act incorporates its federal counterpart, the FDCPA through Cal.
23        Civ. Code § 1788.17. This incorporation includes 15 U.S.C. § 1692c, which
24        states:
25                  without the prior consent of the consumer given directly to
26
                    the debt collector or the express permission of a court of
                    competent jurisdiction, a debt collector may not
27                  communicate with a consumer in connection with the
28                  collection of any debt- … (2) if the debt collector knows the
                    consumer is represented by an attorney with respect to such
                                                -9-
     COMPLAINT                                                       Wang v. Radius Global Solutions
Case 8:21-cv-00238-JLS-ADS Document 1 Filed 02/05/21 Page 10 of 13 Page ID #:10




 1               debt and has knowledge of, or can readily ascertain, such
 2
                 attorney's name and address” 15 U.S.C. § 1692c(a)(2).

 3 63.    Defendant was made aware by Plaintiff’s attorneys on December 11, 2020 that
 4        Plaintiff was represented by counsel, that Defendant was not authorized to
 5        communicate with Plaintiff in relation to the Debt or any other matter, and that
 6        any prior consent which may have existed was revoked. The December 11 letter
 7        clearly indicated the name and address of Plaintiff’s attorneys.
 8 64.    Defendant repeated calls after December 11, 2020 to Plaintiff directly are in
 9        violation of the cease and desist letter.
10 65.    Defendant’s repeated calls were placed in furtherance of collecting upon a debt.
11 66.    Therefore, Defendant violated 15 U.S.C. § 1692c(a)(2).
12 67.    Because the Rosenthal Act incorporates the relevant section of the FDCPA, for
13        the above reasons, Defendant violated 15 U.S.C. § 1692c(a)(2) and Cal. Civ.
14        Code §1788.17.
15                                 CAUSES OF ACTION
16                                          Count I
17                     Fair Debt Collection Practices Act (FDCPA)
18                                 15 U.S.C. §§ 1692 et seq.
19 68.    Plaintiff repeats, re-alleges, and incorporates by reference, all other paragraphs
20        above.
21 69.    The foregoing acts and omissions constitute numerous and multiple violations
22        of the FDCPA, including but not limited to each and every one of the above-
23        cited provisions of the FDCPA, 15 U.S.C. § 1692 et seq.
24 70.    As a result of each and every violation of the FDCPA, Plaintiff is entitled to any
25        actual damages pursuant to 15 U.S.C. § 1692k(a)(1); statutory damages in an
26        amount up to $1,000.00 pursuant to 15 U.S.C. § 1692k(a)(2)(A); and, reasonable
27        attorney’s fees and costs pursuant to 15 U.S.C. § 1692k(a)(3).
28

                                               - 10 -
     COMPLAINT                                                     Wang v. Radius Global Solutions
Case 8:21-cv-00238-JLS-ADS Document 1 Filed 02/05/21 Page 11 of 13 Page ID #:11




 1                                         Count II
 2           Rosenthal Fair Debt Collection Practices Act (Rosenthal Act)
 3                            Cal. Civ. Code §§ 1788-1788.32
 4 71.    Plaintiff repeats, re-alleges, and incorporates by reference, all other paragraphs
 5        above.
 6 72.    The foregoing acts and omissions constitute numerous and multiple violations
 7        of the Rosenthal Act, including but not limited to each and every one of the
 8        above-cited provisions of the Rosenthal Act, Cal. Civ. Code §§ 1788-1788.32.
 9 73.    As a result of each and every violation of the Rosenthal Act, Plaintiff is entitled
10        to any actual damages pursuant to Cal. Civ. Code § 1788.30(a); statutory
11        damages for a knowing or willful violation in the amount up to $1,000.00
12        pursuant to Cal. Civ. Code § 1788.30(b); and reasonable attorney’s fees and costs
13        pursuant to Cal. Civ. Code § 1788.30(c).
14                                         Count III
15                 Violations of the Telephone Consumer Protection Act
16                               47 U.S.C. § 227(b)(1)(A)(iii)
17 74.    Plaintiff incorporates herein all preceding factual allegations.
18 75.    Defendant and/or its agents placed calls to Plaintiff’s cellular telephone using an
19        ATDS in order to collect a private debt.
20 76.    Defendant made these calls en masse without the consent of Plaintiff.
21 77.    Defendant’s conduct was negligent, or willful or knowing.
22 78.    Defendant has, therefore, violated 47 U.S.C. §227(b)(1). As a result of
23        Defendant’s conduct, Plaintiff is entitled to a minimum of $500 in damages, and
24        up to $1,500 in damages, for each violation.
25 79.    Plaintiff is also entitled to and do seek injunctive relief prohibiting Defendant
26        and/or its affiliates, agents, and/or other persons or entities acting on Defendant’s
27        behalf from violating the TCPA, 47 U.S.C. § 227, by placing calls, except for
28

                                               - 11 -
     COMPLAINT                                                       Wang v. Radius Global Solutions
Case 8:21-cv-00238-JLS-ADS Document 1 Filed 02/05/21 Page 12 of 13 Page ID #:12




 1        emergency purposes, to any cellular telephone numbers using an ATDS in the
 2        future.
 3 80.    Defendant violated 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(2)
 4        by utilizing an ATDS to make debt collection calls to Plaintiff’s cellular
 5        telephone number without prior express written consent.
 6 81.    As a result of Defendant’s violations of 47 U.S.C. § 227(b)(1)(A)(iii) and 47
 7        C.F.R. § 64.1200(a)(2), Plaintiff, is entitled to damages in an amount to be
 8        proven at trial.
 9
10                                PRAYER FOR RELIEF
11        WHEREFORE, Plaintiff prays that judgment be entered against Defendant,
12 and Plaintiff be awarded damages from Defendant, as follows:
13                             FIRST CAUSE OF ACTION
14                   FAIR DEBT COLLECTION PRACTICES ACT
15                                  15 U.S.C. § 1692 et seq.
16 •     An award of actual damages pursuant to 15 U.S.C. § 1692k(a)(1);
17 •     An award of statutory damages of $1,000.00 pursuant to 15 U.S.C.
18       §1692k(a)(2)(A);
19 •     An award of costs of litigation and reasonable attorney’s fees, pursuant to 15
20       U.S.C. §1692k(a)(3); and
21 •     Any other relief this Court should deem just and proper.
22                            SECOND CAUSE OF ACTION
23           ROSENTHAL FAIR DEBT COLLECTION PRACTICES ACT
24                           CAL. CIV. CODE §§ 1788-1788.32
25
     •   An award of actual damages pursuant to California Civil Code § 1788.30(a);
26
     •   An award of statutory damages of $1,000.00 pursuant to Cal. Civ. Code §
27       1788.30(b);
28

                                              - 12 -
     COMPLAINT                                                      Wang v. Radius Global Solutions
Case 8:21-cv-00238-JLS-ADS Document 1 Filed 02/05/21 Page 13 of 13 Page ID #:13




 1
     •    An award of costs of litigation and reasonable attorney’s fees, pursuant to Cal. Civ.
 2        Code § 1788.30(c); and
 3
     •    Any other relief this Court should deem just and proper.
 4                               THIRD CAUSE OF ACTION
 5       VIOLATIONS OF THE TELEPHONE CONSUMER PROTECTION ACT
 6                                 47 U.S.C. § 227(b)(1)(A)(iii)
 7
     •    An award of statutory damages of $500.00 pursuant to 47 U.S.C. § 227(b)(3)(B)
 8        in the amount of $500.00 per unlawful call made to Plaintiff;
 9
     •    An award of treble damages under 47 U.S.C. § 227(b)(3)(C);
10
     •    An award of any pre-judgment and post-judgment interest as may be allowed
11        under the law;
12
     •    An order enjoining Defendant from calling Plaintiff using an ATDS for non-
13        emergency purposes in the future; and
14
     •    Any other relief this Court should deem just and proper.
15                               DEMAND FOR JURY TRIAL
16 82.      Pursuant to Federal Rule of Civil Procedure 38(b), Plaintiff demands a trial by
17          jury of any and all triable issues.
18                                                     KAZEROUNI LAW GROUP, APC
19
     Date: February 5, 2021                            By: s/ Yana Hart
20                                                           Yana Hart, Esq.
21                                                          Attorneys for Plaintiff

22
23
24
25
26
27
28

                                                  - 13 -
     COMPLAINT                                                          Wang v. Radius Global Solutions
